Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/04/2019 as modified by the preliminary amendment filed on 12/27/2019.  Claims 1-34 are now pending in the present application.

Information Disclosure Statement
The information disclosure statements submitted on 02/20/2020, 03/11/2020 and 07/17/2020 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7, 9, 14-17, 23-24, 26 and 31-34 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hong et al. (US 2018/0213579 A1, hereinafter Hong).
Regarding Claim 6, Hong discloses, a communication method, used in a communications 
system, wherein the communications system comprises a radio access network (RAN) (see e.g., “FIG. 10 illustrates a protocol structure in separation of a wireless access network”, [0090]), the 
receiving, by the second RAN network element, a second message from the first 
RAN network element (see e.g., “the AU 1201 may transmit the received RRC connection request message to the CU 1202.”, Fig. 12, [0110]), wherein the second message comprises a request to the second RAN network element to configure a resource for establishment of a radio resource control (RRC) connection of a terminal (see e.g., “the CU 1202 transmits an RRC connection setup message including radio bearer configuration information… he CU 1202 allocates a UE identifier (e.g. a CU UE XSAP ID) based on which the UE is identified between the CU 1202 and the AU 1201. In addition, the CU 1202 sends the RRC connection setup message, by including the RRC connection setup message in a message ( e.g. XS message 2 in FIG. 12), on the interface between the AU 1201 and the CU 1202”, Fig. 12, [0113]), a first message is a message that is received from the terminal before the first RAN network element sends the second message to the second RAN network element RAN (see e.g., “the UE 1200 transmits an RRC connection request message to the AU 1201”, Fig. 12, [0109]), and the first message comprises a request to establish the RRC connection between the terminal and the RAN (see e.g., “the UE 1200 transmits an RRC connection request message to the AU 1201”, Fig. 12, [0109]); and
sending, by the second RAN network element, a response message of the second message to the first RAN network element, wherein the response message of the second message comprises a resource parameter configured by the second RAN network element for the terminal (see e.g., “the 
Regarding claim 7, Hong discloses wherein the second message comprises a first identifier, and the first identifier is allocated by the first RAN network element and identifies the terminal within a range of the first RAN network element (see e.g., “the AU 1201 allocates a UE identifier ( e.g. an AU UE XSAP ID) based on which the UE is identified between the AU 1201 and the CU 1202. The AU 1201 may transmit the allocated identifier, by including the allocated identifier in a message (e.g. XS message 1 in FIG. 12)”, Fig. 12, [0112]);
or the response message of the second message comprises the first identifier and a second identifier, and the second identifier is allocated by the second RAN network element and identifies the terminal within a range of the second RAN network element.
Regarding claim 9, Hong discloses receiving, by the second RAN network element, a fourth message from the first RAN network element, wherein the fourth message comprises a notification to the second RAN network element that the establishment of the RRC connection is complete (see e.g., “In S1260, the AU 1201 transmits the RRC connection setup complete message, received via the signaling radio bearer SRBl, by including the RRC connection setup complete message in a message (e.g. XS message 3 in FIG. 12), on the interface between the CU 1202 and the AU 1201”, Fig. 12, [0119]), a third message is a message that is received by the first RAN network element from the terminal before the first RAN network element sends the fourth message to the second RAN network element, and the third message comprises a notification to (see e.g., “In S1250, the UE 1200 transmits an RRC connection setup complete message to the AU 1201”, Fig. 12, [0118]).
Regarding Claim 14, Hong discloses, a communication method, used in a communications 
system, wherein the communications system comprises a radio access network (RAN) (see e.g., “FIG. 10 illustrates a protocol structure in separation of a wireless access network”, [0090]), the RAN comprises a first RAN network element (see e.g., “FIG. 10, the AU may include the RRC function for the transmission of control plane data and the PDCP function for the transmission of a corresponding signaling radio bearer (SRB)”, [0091]) and a second RAN network element (see e.g., “the AU may receive RRC information, associated with the CU, from the CU”, Fig. 10, [0091]; Note: CU as RAN second element), the first RAN network element and the second RAN network element are interconnected (see e.g., “an interface between the CU and the AU is denoted by X5”, [0072])., and the method comprises:
receiving, by the second RAN network element, a second request message from the first 
RAN network element (see e.g., “the AU 1201 may transmit the received RRC connection request message to the CU 1202.”, Fig. 12, [0110]), wherein the second request message comprises a notification to the second RAN network element that a terminal requests establishment of a radio resource control (RRC) connection to the RAN (see e.g., “the AU 1201 may transmit the received RRC connection request message to the CU 1202.”, Fig. 12, [0110]);
determining, by the second RAN network element based on the second request message, to establish the RRC connection, wherein the second RAN network element configures a resource for the establishment the RRC connection of the terminal (see e.g., “the CU 1202 transmits an RRC connection setup message including radio bearer configuration information ( e.g. radioResourceConfigDedicated regarding SRBl configured by the UE and/or entity configuration 
sending, by the second RAN network element, a response message of the second 
request message to the first RAN network element, wherein the response message of the second request message comprises a notification to the first RAN network element to determine to establish the RRC connection between the terminal and the RAN (see e.g., “The AU 1201 configures a corresponding entity (e.g. an RL entity, a MAC entity, or PHY configuration information) according to configuration information regarding entities configured by the AU 1201 with regard to SRBl”, [0114]).
Regarding claim 15, Hong discloses wherein the second request message comprises a first identifier, and the first identifier is allocated by the first RAN network element and identifies the terminal within a range of the first RAN network element (see e.g., “the AU 1201 allocates a UE identifier ( e.g. an AU UE XSAP ID) based on which the UE is identified between the AU 1201 and the CU 1202. The AU 1201 may transmit the allocated identifier, by including the allocated identifier in a message (e.g. XS message 1 in FIG. 12)”, Fig. 12, [0112]).
Regarding claim 16, Hong discloses wherein the response message of the second request message comprises the first identifier and a second identifier, and the second identifier is allocated by the second RAN network element and identifies the terminal within a range of the second RAN network element (see e.g., “The CU 1202 allocates a UE identifier (e.g. a CU UE ID) based on XSAP which the UE is identified between the CU 1202 and the AU 1201. In addition, the CU 1202 sends the RRC connection setup message, by including the RRC connection setup message in a message ( e.g. XS message 2 in FIG. 12), on the interface between the AU 1201 and the CU 1202. Alternatively, the CU 1202 sends a UE identifier (e.g. a C-RNTI), by including the UE identifier in a 
Regarding claim 17, Hong discloses wherein after the sending, by the second RAN network element, a response message of the second request message to the first RAN network element (see e.g., “In S1230, the CU 1202 transmits an RRC connection setup message including radio bearer configuration information ( e.g. radioResourceConfigDedicated regarding SRBl configured by the UE and/or entity configuration information regarding entities configured by the AU 1201 with regard to SRBl) to the AU 1201”, Fig. 12, [0113]), the method further comprises:
receiving, by the second RAN network element, a second connection establishment complete message from the first RAN network element (see e.g., “In S1260, the AU 1201 transmits the RRC connection setup complete message, received via the signaling radio bearer SRBl, by including the RRC connection setup complete message in a message (e.g. X5 message 3 in FIG. 12), on the interface between the CU 1202 and the AU 1201”, Fig. 12, [0119]), a first RRC connection establishment complete message is a message that is received from the terminal before the first RAN network element sends the second connection establishment complete message to the second RAN network element (see e.g., “In S1250, the UE 1200 transmits an RRC connection setup complete message to the AU 1201”, Fig. 12, [0118] and/or “In S1260, the AU 1201 transmits the RRC connection setup complete message, received via the signaling radio bearer SRBl, by including the RRC connection setup complete message in a message (e.g. X5 message 3 in FIG. 12), on the interface between the CU 1202 and the AU 1201”, Fig. 12, [0119]), the first RRC connection establishment complete message comprises a notification to the first RAN network element that the establishment of the RRC connection is complete, and a second RRC connection establishment complete message comprises a notification to the second RAN network element that the  
Regarding Claim 23, Hong discloses, a second radio access network (RAN) network
Element (see e.g., “the AU may receive RRC information, associated with the CU, from the CU”, Fig. 10, [0091]; Note: CU as RAN second element), wherein a communications system comprises a RAN  (see e.g., “FIG. 10 illustrates a protocol structure in separation of a wireless access network”, [0090]), the RAN comprises a first RAN network element (see e.g., “FIG. 10, the AU may include the RRC function for the transmission of control plane data and the PDCP function for the transmission of a corresponding signaling radio bearer (SRB)”, [0091]) and a second RAN network element (see e.g., “the AU may receive RRC information, associated with the CU, from the CU”, Fig. 10, [0091]; Note: CU as RAN second element), the first RAN network element and the second RAN network element are interconnected (see e.g., “an interface between the CU and the AU is denoted by X5”, [0072]), and the second RAN network element comprises at least one processor and a memory coupled to the at least one processor (see e.g., “the central unit may also include configurations, such as a transmitter, a receiver, and a controller,”, [0184] and/or “process
running on a processor, a processor, a controller, a control processor…”, [0185]), the at least one processor being configured to:
receive, a second message from the first RAN network element (see e.g., “the AU 1201 may transmit the received RRC connection request message to the CU 1202.”, Fig. 12, [0110]), wherein the second message comprises a request to the second RAN network element to configure a resource for establishment of a radio resource control (RRC) connection of a terminal (see e.g., “the CU 1202  RAN (see e.g., “the UE 1200 transmits an RRC connection request message to the AU 1201”, Fig. 12, [0109]), and the first message comprises a request to establish the RRC connection between the terminal and the RAN (see e.g., “the UE 1200 transmits an RRC connection request message to the AU 1201”, Fig. 12, [0109]); and
send, a response message of the second message to the first RAN network element, wherein the response message of the second message comprises a resource parameter configured by the second RAN network element for the terminal (see e.g., “the CU 1202 transmits an RRC connection setup message including radio bearer configuration information ( e.g. radioResourceConfigDedicated regarding SRBl configured by the UE and/or entity configuration information regarding entities configured by the AU 1201 with regard to SRBl) to the AU 1201…the CU 1202 sends a UE identifier (e.g. a C-RNTI), by including the UE identifier in a message ( e.g. X5 message 2 in FIG. 12), on the interface between the CU 1202 and the AU 1201 by which the RRC connection setup message is transferred.”, Fig. 12, [0113]).
Regarding claim 24, Hong discloses wherein the second message comprises a first identifier, and the first identifier is allocated by the first RAN network element and identifies the terminal within a range of the first RAN network element (see e.g., “the AU 1201 allocates a UE identifier ( e.g. an AU UE XSAP ID) based on which the UE is identified between the AU 1201 and the CU 1202. The AU 1201 may transmit the allocated identifier, by including the allocated identifier in a message (e.g. XS message 1 in FIG. 12)”, Fig. 12, [0112]);
 the response message of the second message comprises the first identifier and a second identifier, and the second identifier is allocated by the second RAN network element and identifies the terminal within a range of the second RAN network element.
Regarding claim 26, Hong discloses receive a fourth message from the first RAN network element, wherein the fourth message comprises a notification to the second RAN network element that the establishment of the RRC connection is complete (see e.g., “In S1260, the AU 1201 transmits the RRC connection setup complete message, received via the signaling radio bearer SRBl, by including the RRC connection setup complete message in a message (e.g. XS message 3 in FIG. 12), on the interface between the CU 1202 and the AU 1201”, Fig. 12, [0119]), a third message is a message that is received by the first RAN network element from the terminal before the first RAN network element sends the fourth message to the second RAN network element, and the third message comprises a notification to the first RAN network element that the establishment of the RRC connection is complete (see e.g., “In S1250, the UE 1200 transmits an RRC connection setup complete message to the AU 1201”, Fig. 12, [0118]).
Regarding Claim 31, Hong discloses, a second radio access network (RAN) network
Element (see e.g., “the AU may receive RRC information, associated with the CU, from the CU”, Fig. 10, [0091]; Note: CU as RAN second element), wherein a communications system comprises a RAN  (see e.g., “FIG. 10 illustrates a protocol structure in separation of a wireless access network”, [0090]), the RAN comprises a first RAN network element (see e.g., “FIG. 10, the AU may include the RRC function for the transmission of control plane data and the PDCP function for the transmission of a corresponding signaling radio bearer (SRB)”, [0091]) and a second RAN network element (see e.g., “the AU may receive RRC information, associated with the CU, from the CU”, Fig. 10, [0091]; Note: CU as RAN second element), the first RAN network element and the second RAN network element are interconnected (see e.g., “an interface between the CU and the AU is 
running on a processor, a processor, a controller, a control processor…”, [0185]), the at least one processor being configured to:
receive, a second request message from the first RAN network element (see e.g., “the AU 1201 may transmit the received RRC connection request message to the CU 1202.”, Fig. 12, [0110]), wherein the second request message comprises a notification to the second RAN network element that a terminal requests establishment of a radio resource control (RRC) connection to the RAN (see e.g., “the AU 1201 may transmit the received RRC connection request message to the CU 1202.”, Fig. 12, [0110]); and
configure, for the second RAN network element, a resource for the establishment of the RRC connection of the terminal (see e.g., “the CU 1202 transmits an RRC connection setup message including radio bearer configuration information ( e.g. radioResourceConfigDedicated regarding SRBl configured by the UE and/or entity configuration information regarding entities configured by the AU 1201 with regard to SRBl) to the AU 1201…the CU 1202 sends a UE identifier (e.g. a C-RNTI), by including the UE identifier in a message ( e.g. X5 message 2 in FIG. 12), on the interface between the CU 1202 and the AU 1201 by which the RRC connection setup message is transferred.”, Fig. 12, [0113])
send, a response message of the second message to the first RAN network element, wherein the response message of the second message comprises a notification to the first RAN network element to determine to establish the RRC connection between the terminal and the RAN (see e.g., “the CU 1202 transmits an RRC connection setup message including radio bearer configuration information ( e.g. radioResourceConfigDedicated regarding SRBl configured by the UE and/or entity configuration information regarding entities configured by the AU 1201 with regard to SRBl) to the 
Regarding claim 32, Hong discloses wherein the second request message comprises a first identifier, and the first identifier is allocated by the first RAN network element and identifies the terminal within a range of the first RAN network element (see e.g., “the AU 1201 allocates a UE identifier ( e.g. an AU UE XSAP ID) based on which the UE is identified between the AU 1201 and the CU 1202. The AU 1201 may transmit the allocated identifier, by including the allocated identifier in a message (e.g. XS message 1 in FIG. 12)”, Fig. 12, [0112]).
Regarding claim 33, Hong discloses wherein the response message of the second request message comprises the first identifier and a second identifier, and the second identifier is allocated by the second RAN network element and identifies the terminal within a range of the second RAN network element (see e.g., “The CU 1202 allocates a UE identifier (e.g. a CU UE ID) based on XSAP which the UE is identified between the CU 1202 and the AU 1201. In addition, the CU 1202 sends the RRC connection setup message, by including the RRC connection setup message in a message ( e.g. XS message 2 in FIG. 12), on the interface between the AU 1201 and the CU 1202. Alternatively, the CU 1202 sends a UE identifier (e.g. a C-RNTI), by including the UE identifier in a message ( e.g. message XS 2 in FIG. 12),, Fig. 12, [0113] and/or “the AU 1201 allocates a UE identifier ( e.g. an AU UE XSAP ID) based on which the UE is identified between the AU 1201 and the CU 1202. The AU 1201 may transmit the allocated identifier, by including the allocated identifier in a message (e.g. XS message 1 in FIG. 12)”, [0112]).
Regarding claim 34, Hong discloses receive, a second connection establishment complete message from the first RAN network element (see e.g., “In S1260, the AU 1201 transmits the RRC connection setup complete message, received via the signaling radio bearer SRBl, by including the RRC connection setup complete message in a message (e.g. X5 message 3 in FIG. 12), on the interface between the CU 1202 and the AU 1201”, Fig. 12, [0119]), a first RRC connection establishment complete message is a message that is received from the terminal before the first RAN network element sends the second connection establishment complete message to the second RAN network element (see e.g., “In S1250, the UE 1200 transmits an RRC connection setup complete message to the AU 1201”, Fig. 12, [0118] and/or “In S1260, the AU 1201 transmits the RRC connection setup complete message, received via the signaling radio bearer SRBl, by including the RRC connection setup complete message in a message (e.g. X5 message 3 in FIG. 12), on the interface between the CU 1202 and the AU 1201”, Fig. 12, [0119]), the first RRC connection establishment complete message comprises a notification to the first RAN network element that the establishment of the RRC connection is complete, and a second RRC connection establishment complete message comprises a notification to the second RAN network element that the establishment of the RRC connection is complete (see e.g., “In S1250, the UE 1200 transmits an RRC connection setup complete message to the AU 1201”, Fig. 12, [0118] and/or “In S1260, the AU 1201 transmits the RRC connection setup complete message, received via the signaling radio bearer SRBl, by including the RRC connection setup complete message in a message (e.g. X5 message 3 in FIG. 12), on the interface between the CU 1202 and the AU 1201”, Fig. 12, [0119]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 18-22 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong et al. (US 2018/0213579 A1, hereinafter Hong) different embodiments. 
Regarding claim 1, Hong discloses, a communication method, used in a communications 
system, wherein the communications system comprises a radio access network (RAN) (see e.g., “FIG. 10 illustrates a protocol structure in separation of a wireless access network”, [0090]), the RAN comprises a first RAN network element (see e.g., “FIG. 10, the AU may include the RRC function for the transmission of control plane data and the PDCP function for the transmission of a corresponding signaling radio bearer (SRB)”, [0091]) and a second RAN network element (see e.g., “the AU may receive RRC information, associated with the CU, from the CU”, Fig. 10, [0091]; Note: CU as RAN second element), the first RAN network element and the second RAN network element are interconnected (see e.g., “an interface between the CU and the AU is denoted by X5”, [0072])., and the method comprises:

sending, by the first RAN network element, a second message to the second RAN network element (see e.g., “the AU 1201 may transmit the received RRC connection request message to the CU 1202.”, Fig. 12, [0110]), wherein the second message comprises a request to the second RAN network element to configure a resource for the establishment of the RRC connection of the terminal (see e.g., “the CU 1202 transmits an RRC connection setup message including radio bearer configuration information ( e.g. radioResourceConfigDedicated regarding SRBl configured by the UE and/or entity configuration information regarding entities configured by the AU 1201 with regard to SRBl) to the AU 1201…the CU 1202 sends a UE identifier (e.g. a C-RNTI), by including the UE identifier in a message ( e.g. XS message 2 in FIG. 12), on the interface between the CU 1202 and the AU 1201 by which the RRC connection setup message is transferred.”, Fig. 12, [0113]); and
receiving, by the first RAN network element, a response message of the second message from the second RAN network element, wherein the response message of the second message comprises a resource parameter configured by the second RAN network element for the terminal (see e.g., “the CU 1202 sends the RRC connection setup message, by including the RRC connection setup message in a message (e.g. X5 message 2 in FIG. 12), on the interface between the AU 1201 and the CU 1202. Alternatively, the CU 1202 sends a UE identifier (e.g. a C-RNTI), by including the UE identifier in a message (e.g. X5 message 2 in FIG. 12, Fig. 12, [0113]).
However, in the first embodiment Hong does not explicitly disclose determining, by the first RAN network element based on the first message, to establish the RRC connection, and sending a response message of the first message to the terminal, wherein the response message of the first 
In another embodiment Hong discloses in the first embodiment Hong does not explicitly disclose determining, by the first RAN network element based on the first message, to establish the RRC connection, and sending a response message of the first message to the terminal, wherein the response message of the first message comprises a notification to the terminal that establishment of the RRC connection between the terminal and the RAN is determined (see e.g., “The UE 1400 may perform an RRC connection setup procedure with the AU 1401. For example, in S1410, the UE 1400 transmits an RRC connection request message to the AU 1401. Afterwards, in S1420, the UE 1400 receives an RRC connection setup message from the AU 1401”, Fig. 14, [0155]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hong in one embodiment with teachings of Hong in another embodiment, in order provides an efficient wireless access network structure for reducing investment and operating costs for the construction of base stations and cells (see Hong, paragraph [0009]).
Regarding claim 2, Hong discloses wherein the second message comprises a first identifier, and the first identifier is allocated by the first RAN network element and identifies the terminal within a range of the first RAN network element (see e.g., “the AU 1201 allocates a UE identifier ( e.g. an AU UE XSAP ID) based on which the UE is identified between the AU 1201 and the CU 1202. The AU 1201 may transmit the allocated identifier, by including the allocated identifier in a message (e.g. X5 message 1 in FIG. 12)”, Fig. 12, [0112]);
or the response message of the second message comprises the first identifier and a second identifier, and the second identifier is allocated by the second RAN network element and identifies the terminal within a range of the second RAN network element.
Regarding claim 3, Hong discloses wherein after the sending, by the first RAN network element, a response message of the first message to the terminal (see e.g., “the AU 1201 transmits the RRC connection setup message to the UE 1200”, Fig. 12, [0115]), the method further comprises:
receiving, by the first RAN network element, a third message sent by the terminal, wherein the third message comprises a notification to the first RAN network element that the establishment of the RRC connection is complete (see e.g., “In S1250, the UE 1200 transmits an RRC connection setup complete message to the AU 1201”, Fig. 12, [0118]).
Regarding claim 4, Hong discloses wherein after the receiving, by the first RAN network element, a third message sent by the terminal (see e.g., “In S1250, the UE 1200 transmits an RRC connection setup complete message to the AU 1201”, Fig. 12, [0118]), the method further comprises: 
sending, by the first RAN network element, a fourth message to the second RAN network element, wherein the fourth message comprises a notification to the second RAN network element that the establishment of the RRC connection is complete (see e.g., “In S1260, the AU 1201 transmits the RRC connection setup complete message, received via the signaling radio bearer SRBl, by including the RRC connection setup complete message in a message (e.g. XS message 3 in FIG. 12), on the interface between the CU 1202 and the AU 1201”, Fig. 12, [0119]).
Regarding claim 5, Hong discloses wherein the second message further comprises a notification to the second RAN network element that the establishment of the RRC connection is complete (see Hong second embodiment e.g., “When the RRC connection reconfiguration complete message is received from the UE 1400, in S1480, the AU 1401 may transfer a connection confirmation message to the CU 1402, thereby notifying the UE 1400 has successfully completed the reconfiguration procedure.”, Fig. 14, [0159] and/or “in S1440, the AU 1401 that has received the RRC connection setup complete message forwards a non-access stratum (NAS) message (e.g. an attach request) to the CU 1402 via a connection request message”, [0157]). 

Regarding claim 8 as applied to claim 6, Hong’s first embodiment does not explicitly disclose wherein the second message further comprises a notification to the second RAN network element that the establishment of the RRC connection is complete.
However, Hongs’ second embodiment discloses wherein the second message further comprises a notification to the second RAN network element that the establishment of the RRC connection is complete (see Hong second embodiment e.g., “When the RRC connection reconfiguration complete message is received from the UE 1400, in S1480, the AU 1401 may transfer a connection confirmation message to the CU 1402, thereby notifying the UE 1400 has successfully completed the reconfiguration procedure.”, Fig. 14, [0159] and/or “in S1440, the AU 1401 that has received the RRC connection setup complete message forwards a non-access stratum (NAS) message (e.g. an attach request) to the CU 1402 via a connection request message”, [0157]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hong in one embodiment with teachings of Hong in another embodiment, in order provides an efficient wireless access network structure for reducing investment and operating costs for the construction of base stations and cells (see Hong, paragraph [0009]).
Regarding claim 18, Hong discloses, a first radio access network (RAN) network element, 
wherein a communications system comprises RAN  (see e.g., “FIG. 10 illustrates a protocol structure in separation of a wireless access network”, [0090]), the RAN comprises a first RAN network element (see e.g., “FIG. 10, the AU may include the RRC function for the transmission of control 
running on a processor, a processor, a controller, a control processor…”, [0185]), the at least one processor being configured to:
receive, a first message from a terminal, wherein the first message comprises a request to establish a radio resource control (RRC) connection between the terminal and the RAN (see e.g., “the UE 1200 transmits an RRC connection request message to the AU 1201”, Fig. 12, [0109]);
send, a second message to the second RAN network element (see e.g., “the AU 1201 may transmit the received RRC connection request message to the CU 1202.”, Fig. 12, [0110]), wherein the second message comprises a request to the second RAN network element to configure a resource for the establishment of the RRC connection of the terminal (see e.g., “the CU 1202 transmits an RRC connection setup message including radio bearer configuration information ( e.g. radioResourceConfigDedicated regarding SRBl configured by the UE and/or entity configuration information regarding entities configured by the AU 1201 with regard to SRBl) to the AU 1201…the CU 1202 sends a UE identifier (e.g. a C-RNTI), by including the UE identifier in a message ( e.g. XS message 2 in FIG. 12), on the interface between the CU 1202 and the AU 1201 by which the RRC connection setup message is transferred.”, Fig. 12, [0113]); and
receive, a response message of the second message from the second RAN network element, wherein the response message of the second message comprises a resource parameter configured by the second RAN network element for the terminal (see e.g., “the CU 1202 transmits an RRC 
However, in the first embodiment Hong does not explicitly disclose determine, based on the first message, to establish the RRC connection, and send a response message of the first message to the terminal, wherein the response message of the first message comprises a notification to the terminal that establishment of the RRC connection between the terminal and the RAN is determined.
In the same field of endeavor Kim discloses, determine, based on the first message, to establish the RRC connection, and send a response message of the first message to the terminal, wherein the response message of the first message comprises a notification to the terminal that establishment of the RRC connection between the terminal and the RAN is determined (see e.g., “The UE 1400 may perform an RRC connection setup procedure with the AU 1401. For example, in S1410, the UE 1400 transmits an RRC connection request message to the AU 1401. Afterwards, in S1420, the UE 1400 receives an RRC connection setup message from the AU 1401”, Fig. 14, [0155]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hong in one embodiment with teachings of Hong in another embodiment, in order provides an efficient wireless access network structure for reducing investment and operating costs for the construction of base stations and cells (see Hong, paragraph [0009]).
Regarding claim 19, Hong discloses wherein the second message comprises a first identifier, and the first identifier is allocated by the first RAN network element and identifies the terminal 
or the response message of the second message comprises the first identifier and a second identifier, and the second identifier is allocated by the second RAN network element and identifies the terminal within a range of the second RAN network element.
Regarding claim 20, Hong discloses wherein after the sending a response message of the first message to the terminal (see e.g., “the AU 1201 transmits the RRC connection setup message to the UE 1200”, Fig. 12, [0115]), the at least one processor being further configured to:
receive, a third message sent by the terminal, wherein the third message comprises a notification to the first RAN network element that the establishment of the RRC connection is complete (see e.g., “In S1250, the UE 1200 transmits an RRC connection setup complete message to the AU 1201”, Fig. 12, [0118]).
Regarding claim 21, Hong discloses wherein after the receiving third message sent by the terminal (see e.g., “In S1250, the UE 1200 transmits an RRC connection setup complete message to the AU 1201”, Fig. 12, [0118]), the at least one processor being further configured to: 
send, a fourth message to the second RAN network element, wherein the fourth message comprises a notification to the second RAN network element that the establishment of the RRC connection is complete (see e.g., “In S1260, the AU 1201 transmits the RRC connection setup complete message, received via the signaling radio bearer SRBl, by including the RRC connection setup complete message in a message (e.g. XS message 3 in FIG. 12), on the interface between the CU 1202 and the AU 1201”, Fig. 12, [0119]).
Regarding claim 22, Hong discloses wherein the second message further comprises a notification to the second RAN network element that the establishment of the RRC connection is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hong in one embodiment with teachings of Hong in another embodiment, in order provides an efficient wireless access network structure for reducing investment and operating costs for the construction of base stations and cells (see Hong, paragraph [0009]).
Regarding claim 25 as applied to claim 23, Hong’s first embodiment does not explicitly disclose wherein the second message further comprises a notification to the second RAN network element that the establishment of the RRC connection is complete.
However, Hongs’ second embodiment discloses wherein the second message further comprises a notification to the second RAN network element that the establishment of the RRC connection is complete (see Hong second embodiment e.g., “When the RRC connection reconfiguration complete message is received from the UE 1400, in S1480, the AU 1401 may transfer a connection confirmation message to the CU 1402, thereby notifying the UE 1400 has successfully completed the reconfiguration procedure.”, Fig. 14, [0159] and/or “in S1440, the AU 1401 that has received the RRC connection setup complete message forwards a non-access stratum (NAS) message (e.g. an attach request) to the CU 1402 via a connection request message”, [0157]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hong in one embodiment with teachings of Hong in another embodiment, in order provides an efficient wireless access network structure for .
Allowable Subject Matter
Claims 10-13 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, none of prior arts of record, alone or in combination teaches, 
“sending, by the first RAN network element, a second request message to the second RAN network element, wherein the second request message comprises a notification to the second RAN network element that the terminal requests the establishment of the RRC connection to the RAN;
receiving, by the first RAN network element, a response message of the second request message from the second RAN network element, wherein the response message of the second request message is a message that is sent to the first RAN network element when the second RAN network element determines, based on the second request message, to establish the RRC connection, and the response message of the second request message comprises a notification to the first RAN network element to determine to establish the RRC connection between the terminal and the RAN;
sending, by the first RAN network element based on the response message of the second request message, a response message of the first request message to the terminal, wherein the response message of the first request message comprises a notification to the terminal that the establishment of the RRC connection between the terminal and the RAN is determined” In combination with the other limitations of the claim.
Regarding claim 27, none of prior arts of record, alone or in combination teaches, “send a second request message to the second RAN network element, wherein the second request 
receive, a response message of the second request message from the second RAN network element, wherein the response message of the second request message comprises a notification to the first RAN network element to determine to establish the RRC connection between the terminal and the RAN;
send, based on the response message of the second request message, a response message of a first request message to the terminal, wherein the response message of the first request message comprises a notification to the terminal that the establishment of the RRC connection between the terminal and the RAN is determined” In combination with the other limitations of the claim.
Claims 11-13 and 28-30 are allowed based on their dependency to an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/           Examiner, Art Unit 2645